
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 271 
        [FRL-6730-9] 
        Hazardous Waste Management Program: Final Authorization of State Hazardous Waste Management Program Revisions for State of Texas 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule and request for comment. 
        
        
          SUMMARY:

          The EPA (also, “the Agency” in this preamble) proposes to grant final authorization to the hazardous waste program revisions submitted by the State of Texas for its hazardous waste program revisions, specifically, revisions needed to meet the Resource Conservation and Recovery Act (RCRA) Cluster VI, which contains Federal rules promulgated between July 1, 1995 to June 30, 1996. In the “Rules and Regulations” section of this Federal Register (FR), EPA is authorizing the State's program revisions as an immediate final rule without prior proposal because the EPA views this action as noncontroversial and anticipates no adverse comments. The Agency has explained the reasons for this authorization in the preamble to the immediate final rule. If the EPA does not receive adverse written comments, the immediate final rule will become effective and the Agency will not take further action on this proposal. If the EPA receives adverse written comments, a second Federal Register document will be published before the time the immediate final rule takes effect. The second document may withdraw the immediate final rule or identify the issues raised, respond to the comments and affirm that the immediate final rule will take effect as scheduled. Any parties interested in commenting on this action should do so at this time. 
        
        
          DATES:
          Written comments must be received on or before August 14, 2000. 
        
        
          ADDRESSES:
          Mail written comments to Alima Patterson, Region 6, Regional Authorization Coordinator, Grants and Authorization Section (6PD-G), Multimedia Planning and Permitting Division, at the address shown below. You can examine copies of the materials submitted by the State of Texas during normal business hours at the following locations: EPA Region Library, 12th Floor, 1445 Ross Avenue, Dallas, Texas 75202-2733, (214) 665-6444; or Texas Natural Resource Conservation Commission, 1700 N. Congress Avenue, Austin TX 78711-3087, (512) 239-6757.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Alima Patterson (214) 665-8533. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        For additional information, please see the immediate final rule published in the “Rules and Regulations” section of this Federal Register. 
        
          Dated: June 14, 2000. 
          Jerry Clifford, 
          Acting Regional Administrator, Region 6. 
        
      
      [FR Doc. 00-17489 Filed 7-12-00; 8:45 am] 
      BILLING CODE 6560-50-P 
    
  